Citation Nr: 1643320	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  10-33 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for panic attacks with agoraphobia, evaluated as 50 percent disabling prior to July 13, 2015 and as 70 percent disabling beginning July 13, 2015.

2. Entitlement to a total disability rating based on individual unemployability prior to July 13, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 1972 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2009 decisions of the Regional Office (RO) in St. Petersburg, Florida.  In an October 2015 rating decision, the RO partially granted an increase to 70 percent for panic attacks with agoraphobia and also granted TDIU, both effective July 13, 2015.  These decisions constitute a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board. See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). 

The Board previously considered this appeal in April 2014, and remanded this issue for further development.  The case returned to the Board for further appellate review after the development was completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  

Concerning the panic attacks with agoraphobia, the Board previously remanded the claim pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the RO issued a statement of the case in November 2014.  In December 2014, the Veteran perfected the appeal by filing a Substantive Appeal.  On his Substantive Appeal, the Veteran requested a Board hearing at a local VA office, "or Travel Board" hearing.  This hearing has not yet been held.

Concerning the claim for TDIU, although the Board sincerely regrets the additional delay, it is necessary to ensure that the Veteran is afforded every possible consideration.

Prior to July 13, 2015, the Veteran's service-connected disabilities consisted of panic attacks with agoraphobia, evaluated as 50 percent disabling, effective September 24, 2007; psychogenic headaches (induced by panic attacks), evaluated as 10 percent disabling, effective August 17, 2009, and; hypertension, evaluated as 20 percent disabling, effective January 30, 1995.  The Veteran's combined rating was only 60 percent beginning September 24, 2007, and it was increased to 80 percent on July 13, 2015.  Therefore, the minimum schedular criteria for TDIU were not met prior to July 13, 2015.  See 38 C.F.R. § 4.16(a).  As noted above, however, the Board is remanding the claim for an increased evaluation for the panic disorder for a hearing.  As that issue could impact the ratings assigned and date when the Veteran meets the schedular criteria, accordingly the TDIU must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

